IN THE SUPREME COURT OF THE STATE OF DELAWARE

 TREMAYNE GARRISON,                     §
                                        §   No. 177, 2022
       Defendant Below,                 §
       Appellant,                       §
                                        §   Court Below–Superior Court
       v.                               §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §
                                        §   Crim. ID No. 1904012875 (S)
       Appellee.                        §

                          Submitted: September 21, 2022
                          Decided:   November 15, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, Tremayne Garrison, appeals the Superior Court’s denial

of his motion for modification of sentence. The State has filed a motion to affirm

the judgment below on the ground that it is manifest on the face of Garrison’s

opening brief that his appeal is without merit. We agree and affirm.

      (2)    On June 9, 2021, Garrison pleaded guilty to one count of drug dealing

(tier two quantity) as a lesser-included offense of drug dealing (tier four quantity).

In exchange for his guilty plea, the State agreed to dismiss the remaining counts of

the indictment and to cap its sentencing recommendation at four years of Level V
incarceration. Following a presentence investigation, the Superior Court sentenced

Garrison to fifteen years of incarceration, suspended after four years followed by

decreasing levels of supervision. Garrison did not appeal his conviction or sentence.

          (3)    In April 2022, Garrison filed a timely motion for sentence modification

under Superior Court Criminal Rule 35(b). The Superior Court denied the motion,

finding that Garrison’s sentence remained appropriate in light of Garrison’s criminal

history and the severity of the offense. This appeal followed.

          (4)    We review the Superior Court’s denial of a Rule 35(b) motion for abuse

of discretion.1 Under this “highly deferential” standard, the test is whether “the trial

court acted within a zone of reasonableness or stayed within a range of choice.”2

          (5)    On appeal, Garrison argues that the Superior Court abused its discretion

when it denied his Rule 35(b) motion because: (i) the State agreed not to seek a term

of incarceration, (ii) the Superior Court denied Garrison his right to allocution at

sentencing, (iii) the Superior Court denied Garrison’s motion with a closed mind,

and (iv) the Superior Court did not properly credit Garrison for the time he had

previously served.

          (6)    A judge exhibits a closed mind when he acts in a manner that is based

on a “preconceived bias without consideration of the nature of the offense or the


1
    Benge v. State, 101 A.3d 973, 976-77 (Del. 2014).
2
    Id. at 977 (internal quotation marks and citation omitted).

                                                   2
character of the defendant.”3 To the extent that Garrison contends that the Superior

Court judge denied his Rule 35(b) motion with a closed mind, the record does not

support this conclusory argument. And, to the extent that Garrison maintains that

the Superior Court judge sentenced him with a closed mind, his argument is belied

by the sentencing transcript, which reflects that the judge considered the nature of

Garrison’s offense as well as Garrison’s continued use of his brother’s name as an

alias.

         (7)     Because Garrison did not raise his remaining arguments in the Superior

Court in the first instance, we ordinarily would not entertain them on appeal and

review only for plain error.4 In any event, Garrison’s arguments are meritless. First,

Garrison’s claim that the State agreed not to seek a term of incarceration is refuted

by the plea agreement paperwork, which indicates that the State agreed to cap its

sentencing recommendation to four years of incarceration. Second, the sentencing

transcript reflects that Garrison was given, and availed himself of, the opportunity

to address the court. Third, we find no plain error where the record reflects that

Garrison was credited with “all time previously served” in the Superior Court’s




3
    Weston v. State, 832 A.2d 742, 746 (Del. 2003).
4
  Del. Supr. Ct. R. 8; Del. Elec. Coop. v. Duphily, 703 A.2d 1202, 1206 (Del. 1997) (“It is a basic
tenet of appellate practice that an appellate court reviews only matters considered in the first
instance by a trial court.”).

                                                 3
March 11, 2022 violation-of-probation sentencing order.5 In sum, the Superior

Court did not abuse its discretion when it denied Garrison’s motion for sentence

modification.

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.


                                         BY THE COURT:


                                         /s/ Karen L. Valihura
                                         Justice




5
    State’s Mot. to Affirm, Exhibit C.

                                           4